        Case 1:19-cv-01608-EPG Document 21 Filed 09/29/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10                                     FRESNO DIVISION

11
     LORRAINE CAROL PADILLA,                        )   Case No.: 1:19-cv-01608-EPG
12                                                  )
                   Plaintiff,                       )   ORDER GRANTING STIPULATED
13                                                  )   EXTENSION OF TIME
14
            vs.                                     )
                                                    )   (ECF No. 20)
15   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )
16                                                  )
17
                   Defendant.                       )
                                                    )
18                                                  )
19          Pursuant to the stipulation of the parties (ECF No. 20) and finding good cause exists, IT IS
20   ORDERED that Defendant is granted an extension of time, to October 14, 2020, to file his

21   responsive brief. All subsequent deadlines are extended accordingly.

22
     IT IS SO ORDERED.
23

24
        Dated:    September 29, 2020                          /s/
25                                                      UNITED STATES MAGISTRATE JUDGE

26

27

28




     Order for Ext., 1:19-cv-01608-EPG
